Opinión disidente del Juez Asociado
Señor Negrón García,
a la cual se une el Juez Asociado Señor Hernández Denton.
h — i
Diferimos. La acción de Mortensen & Lange (Mortensen) contra San Juan Mercantile (Mercantile) no está prescrita. Su causa de acción en cobro de dinero no se apuntala en *360el incumplimiento de un contrato de fletamento, sino en uno de comisión mercantil. Nos explicamos.
Según las alegaciones de las partes, surge que la peticionaria Mortensen actuaba como agente de los dueños del buque M. V. Octavus. Su mandato consistía en conseguir personas que desearan fletar el barco. En esa encomienda era auxiliada por Brandtship U.S.A., Inc. (Brandtship). Este último es un corredor e intérprete de buques, es decir, una persona que pone en contacto a otras para que contraten entre sí. Como tal, Brandtship puso en contacto a Mortensen y a Transportación Marítima Hondurena, S.A. de C.U. (T.M.H.). Ambas convinieron en un contrato de fletamento. De esta forma Mortensen advino en fletador y T.M.H. fletante.
Curiosamente, tanto Mortensen como T.M.H. contra-taron a San Juan Mercantile para que los representara a ambos en el puerto y se encargara de descargar el buque. Esta situación peculiar de aparente conflicto de lealtades de Mercantile originaría la controversia de autos. Ya Mercantile había tenido relaciones con T.M.H. Entre ambas era costumbre que Mercantile cobrara los cargos requeridos a los destinatarios de la mercancía (consignatarios), pagara los costos incurridos en la recolección y remesara el balance a T.M.H.
Sin embargo, contrario a esta práctica usual, T.M.H. acordó con Mortensen hacerse cargo de los costos de desembarco y el cobro a los consignatarios. Como conse-cuencia, el pago de costos debía proceder de la ganancia de T.M.H. y no del producto bruto del cobro a los destinatarios. Mortensen le había indicado a Mercantile que le enviara el importe global que le correspondía sin descontar costos. T.M.H. alegó que le dio instrucciones idénticas. Supuesta-mente Mercantile no cumplió lo que sus mandantes le exigieron.
*361En esta etapa procesal, nuestra intervención se limita a declarar cuál es el término prescriptivo de la acción instada por Mortensen contra Mercantile. La relación entre aquél y T.M.H. no está ante nuestra consideración.
Coincidimos con el criterio de que la prescripción de seis (6) meses del Art. 947 del Código de Comercio, 10 L.P.R.A. see. 1909, es aplicable a acciones derivadas del contrato de fletamento. Ahora bien, en el presente caso discrepamos de la tesis que califica la relación jurídica entre Mortensen y Mercantile como contrato de flete.
El solo hecho de que se trate de recobrar una cantidad de dinero atribuible a fletes alegadamente retenidos impropiamente, no hace aplicable mutatis mutandis el Art. 947 precitado. La causa de acción de Mortensen está predicada en que se estableció una relación contractual directa con Mercantile. Bajo esta realidad, lo importante es calificar y clasificar esa relación, de forma que sepamos qué norma de prescripción le es aplicable.
En este sentido, es significativo que Mercantile pactó con Mortensen descargar el buque, cobrar el importe del flete a las destinatarias y representarla en el puerto de San Juan en relación con todas las operaciones del buque.
Bajo este supuesto de hechos, el Art. 1600 del Código Civil rige. Dispone:
Por el contrato de mandato se obliga una persona a prestar algún servicio o hacer alguna cosa, por cuenta o encargo de otra. (Énfasis nuestro.) 31 L.P.R.A. sec. 4421.
En consideración al artículo precitado consideramos que la relación entre Mortensen y Mercantile era una de man-dante y mandatario.(1) No obstante, es evidente que aquí el *362mandante se dedica al comercio, y el mandato tenía por fin una operación del comercio marítimo. En estas circuns-tancias, inequívocamente la calificación puede precisarse como de comisión mercantil.(2) Esta calificación tiene una consecuencia valorativa jurídica distinta. Por medio del contrato de comisión, Mercantile se convirtió en lo que la doctrina española denomina “consignatario de buques”.(3) A tal efecto nos dice Uría:
[L]os consignatarios de buques asumen actualmente las funciones comerciales relativas al transporte de cargamento (carga y descarga de las mercancías, cobro del flete, etc.), tradicionalmente confiadas al capitán, y tienden a constituirse en representantes generales del naviero en los puertos de entrada de sus buques. R. Uría, Derecho Mercantil, 12ma ed., Madrid, Ed. Aguirre, 1982, pág. 926.
Evidentemente, la consignación de buques es un man-dato. Se trata de una comisión mercantil. Uría, op. cit.; J. Garrigues, Curso de Derecho Mercantil, Madrid, Ed. Aguirre, 1979, Vol. II, pág. 600. Como tal le aplica la norma de esta última institución jurídica.
Desde esta perspectiva, en ausencia de disposición en el Código de Comercio sobre término prescriptivo para las acciones derivadas de ese contrato, es aplicable el Art. 1864 del Código Civil que dictamina quince años para el ejercicio de las acciones personales sin término fijo. 31 L.P.R.A. sec. 5294.
*363Por los fundamentos expuestos, revocaríamos la sentencia recurrida y reinstalaríamos la del Tribunal de Distrito, Sala de San Juan.

(1) Curiosamente en San Juan Mercantile v. Canadian Transport Co., 108 D.P.R. 211, 214 (1978), la recurrida ejercía servicios similares a los que ejerció en *362el caso de autos. En aquella ocasión expresamos que “estos servicios se designan en el tráfico marítimo como ‘husbandry agency”’. (Énfasis nuestro.)


(2) Conforme el Art. 162 del Código de Comercio, se reputará comisión mercantil el mandato, cuando tenga por objeto un acto u operación de comercio y sea comerciante o agente mediador del comercio el comitente o el comisionista. 10 L.P.R.A. sec. 1521.


(3) En Puerto Rico no existe legislación especial sobre este tipo de comerciantes. La designación de “consignatario de buques” sólo la hacemos por seguir la denominación española. Aclaramos, no obstante, que aun si Mercantile fuera otro tipo de empresario, digamos un gestor marítimo, en nada alteraría nuestra decisión, pues le aplican por igual las normas de comisión.